Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a first trench in the first surface of the drift layer, the first trench including a transition region and a side wall opposite to one another in a first direction, the side wall having a first slope that is steeper than a second slope of the transition region; and an edge-termination structure on the first surface of the drift layer and lateral to the trench, the edge-termination structure having a second conductivity different from the first conductivity, the transition region of the trench proximate to the edge-termination structure”; of claim 14 stating “a junction barrier element of a second conductivity on a first trench in the drift layer, the first trench having two sidewalls opposite to on another in a first direction, the two sidewalls each having a slope in a range from 80° to 90°; and an anode region of the second conductivity on a second trench in the drift layer, the second trench having a sidewall and a transition region opposite to one another in the first direction, the transition region having a slope that is at least 20° less stepper than a slope of the sidewall of the second trench”; and of claim 19 stating “a trench in a surface of the semiconductor layer, the trench having a sidewall and a transition region opposite to one another in a first direction, the transition region having a slope that is at least 20° less stepper than a slope of the sidewall; a first doped region of a second conductivity in the trench, the first doped region including an extension portion over the surface of the semiconductor layer; and a second doped region on the surface of the semiconductor layer, the second doped region overlapping and in contact with the extension portion of the first doped region”. In light of these limitations in the disclosure (refer to applicant’s Fig. 3H) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERROL V FERNANDES/Primary Examiner, AU 2894